FILED
                            NOT FOR PUBLICATION                             FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT SCOTT STRONG,                             No. 11-35161

               Petitioner - Appellant,           D.C. No. 3:08-cv-01320-PK

  v.
                                                 MEMORANDUM *
JOE DE CAMP, Superintendent, DRCI,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Malcolm F. Marsh, District Judge, Presiding

                           Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Former Oregon state prisoner Robert Strong appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Strong contends that his trial attorney rendered ineffective assistance of

counsel by failing to call his niece to testify regarding his character and reputation

for sexual propriety. We affirm the district court’s denial of relief because the

record shows that the state court did not unreasonably apply Strickland v.

Washington, 466 U.S. 668 (1984), in concluding that Strong failed to demonstrate

that his counsel performed deficiently. See 28 U.S.C. § 2254(d)(1); Harrington v.

Richter, 131 S. Ct. 770, 785-87 (2011).

      AFFIRMED.




                                           2                                     11-35161